¶20 (dissenting) — Ronald Hall was sentenced to 30 years in prison for his vicious assault on Ms. Kim Krapf more than 10 years ago. Today, a majority of this court decides, in essence, that Hall should be set free after serving only 11 years for this crime.9 In light of a later United States Supreme Court decision, the trial court had erred in failing to submit the aggravating factors supporting Hall’s exceptional sentence to the jury. The United States Supreme Court remanded the case to us to decide whether this error requires reversal of his sentence. I would uphold that sentence under a harmless error analysis. Accordingly, I dissent.
J.M. Johnson, J.
Facts and Procedural History
¶21 On January 1, 1996, Hall savagely beat Krapf using his fists and feet, as well as a weapon. State v. Hall, *356noted at 96 Wn. App. 1051, 1999 Wash. App. LEXIS 1364, at *2 (unpublished) {Hall I). Hall hit and kicked Krapf and threw her to the floor, after which he repeatedly kicked her in the face, ribs, back, and buttocks. Id. at *2. At one point, Hall ordered a witness “to get a shovel so he could bury Krapf.” Id. Later, Hall ordered Krapf to take a shower, which she was unable to do because both of her eyes were swollen shut. Id. Hall finally permitted another witness to take Krapf to get medical treatment. Id. at *2-3.
f 22 A medical examination conducted at a nearby emergency room revealed the severity of Ms. Krapf’s injuries: “Krapf’s upper jaw was broken in three places and . .. both eye sockets were fractured. Krapf also had a punctured lung, a broken nose, a broken cheek bone, and broken ribs. Further injuries included bruising and lacerations along her neck and down her back to the base of her spine.” Id. at *3.
¶23 As a result of his attack on Krapf, Hall was convicted by a jury of assault in the first degree while armed with a deadly weapon. Id. at *1. The trial court imposed an exceptional sentence of 366 months plus 24 months on the deadly weapon enhancement. Id. at *5. The trial court based its exceptional sentence on three aggravating factors: (1) deliberate cruelty, (2) multiple injuries, and (3) severity of the injuries. Id. The Court of Appeals affirmed Hall’s conviction but vacated his sentence based on an erroneously imposed deadly weapon enhancement and a miscalculated offender score, and remanded for resentencing. State v. Hall, noted at 111 Wn. App. 1041, 2002 Wash. App. LEXIS 1063, at *2 (Hall II). At resentencing, the trial court imposed an exceptional sentence of 366 months based on two aggravating factors: deliberate cruelty and multiple injuries. Id. at *3. Again, the Court of Appeals vacated Hall’s sentence and remanded due to an error in the calculation of Hall’s offender score. Id. at *10. At resentencing, the trial court imposed the same exceptional sentence of 366 months based on the same two aggravating factors. State v. Hall, noted at 118 *357Wn. App. 1041, 2003 Wash. App. LEXIS 2076, at *4 (Hall III). The court stated in its findings that it “ ‘would impose the same sentence if only one of the[se] . . . aggravating circumstances existed.’ ” Id. at *5-6 (quoting Clerk’s Papers at 27-28). This sentence was affirmed on appeal. Id. at *13.
¶24 Hall next filed three unsuccessful personal restraint petitions (PRPs). In re Pers. Restraint of Hall, No. 27794-8-II, Order Dismissing Pet. (Wash. Ct. App. Feb. 14, 2002); In re Pers. Restraint of Hall, No. 30871-1-II, Order Dismissing Pet. (Wash. Ct. App. Jan. 23, 2004); In re Pers. Restraint of Hall, No. 28197-0-II, Order Dismissing Pet. (Wash. Ct. App. Mar. 26, 2004). Thus, the present petition constitutes Hall’s fourth collateral attack, and seventh overall attack, on his assault conviction.
¶25 The first time the present petition came before this court, we agreed with Hall that his Sixth Amendment rights had been violated, vacated his sentence, and remanded for resentencing within the standard range. In re Pers. Restraint of Hall, No. 75800-0, Order Terminating Review (Wash. Sup. Ct. Aug. 24, 2005). This court’s decision to remand was specifically based on the conclusion that Blakely10 errors could not be deemed harmless. Majority at 350; see also State v. Hughes, 154 Wn.2d 118, 110 P.3d 192 (2005), overruled in part by Washington v. Recuenco, 548 U.S. 212, 126 S. Ct. 2546, 165 L. Ed. 2d 466 (2006). The State subsequently petitioned the United States Supreme Court for a writ of certiorari. On June 30, 2006, the Supreme Court granted certiorari, vacated this court’s judgment, and remanded to this court “for further consideration in light of Washington v. Recuenco.” Washington v. Hall, 548 U.S. 923, 126 S. Ct. 2979, 165 L. Ed. 2d 984 (2006).
*358Analysis
A. Under Federal Law, the Trial Court’s Error May Be Deemed Harmless
¶26 In accordance with the instructions of the Supreme Court, I would apply the federal harmless error analysis set forth in Recuenco to the trial court’s error in the present case. In light of the trial court’s finding that either the deliberate cruelty or multiple injuries factor alone supports Hall’s exceptional sentence, I limit my analysis to one of these factors: multiple injuries.
¶27 In Recuenco, 548 U.S. at 222, the Supreme Court made clear that failure to submit a sentencing factor to the jury is subject to harmless error analysis. The Court indicated that, for purposes of harmless error analysis, failure to submit a sentencing factor to the jury is to be treated analogously to omission of an element from the jury’s instructions. Id. at 218-22. The Court repeatedly cited to its decision in Neder v. United States, 527 U.S. 1, 119 S. Ct. 1827, 144 L. Ed. 2d 35 (1999), as the authoritative decision on harmless error analysis of the omission of an element from the jury’s instructions. Recuenco, 548 U.S. at 222.
¶28 In Neder, the test applied by the Court was “whether it appears ‘beyond a reasonable doubt that the error complained of did not contribute to the verdict obtained.’ ” 527 U.S. at 15 (quoting Chapman v. California, 386 U.S. 18, 24, 87 S. Ct. 824, 17 L. Ed. 2d 705 (1967)). The Court elaborated that “where a reviewing court concludes beyond a reasonable doubt that the omitted element was uncontested and supported by overwhelming evidence, such that the jury verdict would have been the same absent the error, the erroneous instruction is properly found to be harmless.” 527 U.S. at 17. This court has summarized the Neder approach as follows: “When applied to an element omitted from, or misstated in, a jury instruction, the error is harmless if that element is supported by uncontroverted evidence.” State v. *359Brown, 147 Wn.2d 330, 341, 58 P.3d 889 (2002) (citing Neder, 527 U.S. at 18). Accordingly, the proper inquiry in the present case is whether the aggravating factor of multiple injuries is supported by uncontroverted evidence.
¶29 The uncontroverted evidence introduced at trial established the following facts related to the aggravating factor of multiple injuries: that, as a result of Hall’s repeated blows, Krapf suffered from (1) substantial bruising to her back, (2) a broken jaw, (3) fractured eye sockets, (4) a broken cheekbone, (5) a broken nose, (6) cracked ribs, (7) a punctured lung, and (8) bruising and lacerations along her neck and back. Hall I, 1999 Wash. App. LEXIS 1364, at *3. In light of this evidence, I would easily conclude, beyond a reasonable doubt, that had the jury been given the opportunity, it would have found that Hall inflicted multiple injuries on Krapf. See State v. Dunaway, 109 Wn.2d 207, 219, 743 P.2d 1237, 749 P.2d 160 (1988) (upholding use of multiple injuries aggravator based on victim having been shot twice); State v. Armstrong, 106 Wn.2d 547, 549-50, 723 P.2d 1111 (1986) (upholding use of multiple injuries aggravator based on victim having been injured twice). Accordingly, the trial court’s error in failing to submit the aggravating factor to the jury should be deemed harmless.
B. The Majority Errs in Finding the Trial Court’s Error Cannot Be Harmless under State Law
¶[30 The majority holds that the trial court’s error cannot be deemed harmless under state law. Majority at 348. Specifically, the majority concludes that Washington law did not provide a procedure for a jury to make factual findings as to aggravated factors at the time of Hall’s trial and, thus, it is impossible to conduct a valid harmless error analysis in his case. Id. at 351-52. I disagree with the majority’s conclusion.
¶31 Washington law did provide trial courts with authority to submit aggravating factors to juries at the time of Hall’s trial. Specifically, this authority arose from RCW 2.28.150 and CrR 6.16(b). RCW 2.28.150 provides that “if *360the course of proceeding is not specifically pointed out by statute, any suitable process or mode of proceeding may be adopted which may appear most conformable to the spirit of the laws.” CrR 6.16(b) provides that “[t]he court may submit to the jury forms for special findings which may be required or authorized by law.” All three divisions of the Court of Appeals have concluded that, under this statute and rule, trial courts had authority, prior to the 2005 amendments to the Sentencing Reform Act of 1981 (SRA), chapter 9.94A RCW, to submit aggravating factors to juries in order to comply with the constitutional mandate of Blakely. See State v. Doyle, noted at 135 Wn. App. 1030, 2006 Wash. App. LEXIS 2399, at *24; State v. Bell, noted at 135 Wn. App. 1006, 2006 Wash. App. LEXIS 2153, at *10 (per curiam); State v. Davis, 133 Wn. App. 415, 428, 138 P.3d 132 (2006), review granted, 159 Wn.2d 1019, 157 P.3d 404 (2007). I agree with these decisions.
¶32 Further, I reject the majority’s conclusion that the version of the SRA in effect at the time of Hall’s trial mandated all exceptional sentences be imposed by the trial court, to the exclusion of the jury. Majority at 352-53. Former RCW 9.94A.120 (1995) merely required the trial court to make written findings if it exercised its authority to impose a sentence outside the standard range. It did not explicitly provide that the trial court, and only the trial court, was permitted to impose such a sentence in all circumstances. To the extent that this court’s decisions in State v. Womac, 160 Wn.2d 643, 160 P.3d 40 (2007), and Hughes, 154 Wn.2d 118, might suggest a contrary interpretation of the former SRA, I believe those cases were wrongly decided. The authority of this State’s trial courts to employ an alternative exceptional sentencing procedure, under the plain meaning of RCW 2.28.150 and CrR 6.16(b), was a viable and appropriate option after the Blakely decision.
¶33 In sum, I would conclude that the jury in Hall’s case could have made the necessary findings; thus, the error in his case can be deemed harmless. Moreover, in light of the *361overwhelming and uncontroverted evidence as to the multiple injuries inflicted by Hall on Krapf, I would hold that under Washington law, as under federal law, the trial court’s failure to submit the multiple injuries aggravating factor to the jury was harmless.
Conclusion
¶34 Hall committed a heinous crime, causing great multiple injuries for which our law prescribes especially substantial punishment. Though the trial court erred in failing to submit the aggravating factors supporting Hall’s exceptional sentence to the jury, this error does not require Hall’s sentence to be vacated. Rather, his sentence should be upheld in light of the fact that the trial court’s error was harmless given the severe and multiple injuries. Because the majority holds otherwise, I dissent.

 The majority vacates Hall’s sentence and remands to ensure resentencing within the standard range. Majority at 355. Because Hall’s offender score is zero, his standard range for first degree assault is 93 to 123 months. State’s Resp. to Personal Restraint Pet., App. F (Order of J. & Sentence). Thus, the maximum sentence the trial court may impose on remand from this court is approximately 10 years. Hall has already served over 10 years. Id. (indicating Hall has been confined since his arrest in 1996).


 Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531, 159 L. Ed. 2d 403 (2004).